DETAILED ACTION
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on November 17, 2021 with addition of new claims 18-37 has prompted a restriction as shown below. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 18-31, drawn to a thin film substrate being a glove having a plurality of a second set of microstructures being disposed on each of a first set of microstructures, classified in CPC A41D19/01558. 
II. Claims 32-37, drawn to a thin film substrate having a plurality of a second set of microstructures being disposed on each of a first set of microstructures having a sinusoidal waveform, classified in CPC B32B3/30.

Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are
not disclosed as capable of use together and they have different designs, modes of operation, and
effects (MPEP § 802.01 and § 806.06). In the instant case, the different invention I pertains to drawn to a thin film substrate being a glove having a plurality of a second set of microstructures being disposed on each of a first set of microstructures and invention II pertains to a thin film substrate having a plurality of a second set of microstructures being disposed on each of a first 


set of microstructures having a sinusoidal waveform that is not structurally defined by the thin film glove substrate as presented in invention I.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 9, 2022							     /TAJASH D PATEL/                                                                                                     Primary Examiner, Art Unit 3732